STATON, Judge,
concurring.
The reference to a prior crime by Knight is admissible, but it is not admissible under the res gestae theory as suggested by the Majority Opinion. There is no showing in the record of a common scheme with Farris in the prior crime nor is there any showing of a near approximation in time. However, the admission of the prior crime establishes the fact that Knight, as an accomplice, directed Farris to his seventy-five year old great aunt’s house to perpetrate the crime of robbery.